Strout, J.
Bill in equity to determine whether plaintiff or defendant was elected councilman of Belfast. The printed ballots contained the names of a candidate for mayor, for aldermen and two councilmen, and other officers. The candidates for two councilmen as printed on the ballot, were Edgar M. Cunningham, and under that name was that of William W. Cates. A blank space, as required by law, was left under the last name. Certain ballots were cast, with a sticker, so-called, on which was printed the name of the plaintiff. This sticker was placed on the ballot over the name of the defendant. The question is whether such ballot was legal, (being regular in all other respects,) and entitled to be counted for the plaintiff.
The statute of 1891, c. 102, § 10, provides that in the ballots *298printed by authority of the State, “a blank space shall be left after the names of the candidates for each different office, in which the voter may insert the name of any person, not printed on the ballot, for whom he desires to vote, as candidate for such office.” This provision is retained in chap. 267 of laws of 1893. By section 24 of the same chapter, as amended by chap. 267 of the laws of 1893, specific directions as to the preparation of his ballot by the voter, are provided. Among other things a cross (x) is to be made on the ballot “ within the square above the name of the party group,” if he wishes to vote the entire ticket as printed. But “if the voter shall desire to vote for any person or persons, whose name or names are not printed as candidates on the party group or ticket, he may erase any name or names which are printed on the group or party ticket, and under the name or names so erased he may fill in the name or names of the candidates of his choice.’’
Nothing is left to intendment. To entitle the vote to be counted, the cross (x) must be made at the place designated by the statute. Curran v. Clayton, 86 Maine, 42. To vote for a person not printed on the ballot, the person must erase the printed name to which he objects, and under the name so erased fill in the name he desires. No other mode is allowed by the statute. Its provisions are plain and specific, and if not followed the vote cannot be counted. In this case, the upper printed name of candidate for councilman was covered by a slip on which was printed the name of the plaintiff. If this could be considered an erasure of the printed name, it cannot be regarded as a filling in of plaintiff ’s name under the name so erased. We are not at liberty to seek for the intention of the voters who cast these ballots. They did not conform to the plain and specific directions of the statute, and were therefore defective and could not be counted. Rejecting these votes, the defendant was duly elected, and he should receive a certificate of election.

Bill dismissed without costs.